     Case 2:16-cv-01816-MCE-AC Document 66 Filed 07/21/21 Page 1 of 3


 1   MAYALL HURLEY, P.C.
     A Professional Corporation
 2   2453 Grand Canal Boulevard, Second Floor
     Stockton, California 95207-8253
 3   Telephone (209) 477-3833
     MARK E. BERRY, ESQ.
 4   CA State Bar No. 155091

 5   Attorneys for Defendant,
     STEVE HEAD (erroneously sued herein as
 6   Deputy STEVE HEAD, Sheriff’s Department) and
     COUNTY OF SAN JOAQUIN-SHERIFF’S DEPARTMENT
 7

 8   RICHARD C. WATTERS, ESQ. (SBN: 060162)
     LYNDSIE N. RUSSELL, ESQ. (SBN: 309262)
 9   MILES, SEARS & EANNI
     A Professional Corporation
10   2844 Fresno Street
     Fresno, CA 93721
11   Tel: (559) 486-5200
     RCWatters@mse-law.com
12   LNRussell@mse-law.com

13   Attorneys for Plaintiffs,
     DELIAH MARIE HAMPTON and
14   JAMILA BREELER

15
                              UNITED STATES DISTRICT COURT
16
                       FOR THE EASTERN DISTRICT OF CALIFORNIA
17

18
     DELIAH MARIE HAMPTON; and JAMILA          ) Case No. 2:16-cv-01816-MCE-AC
19
     BREELER,                                  )
                                               ) STIPULATION AND ORDER SETTING
20
                              Plaintiffs,      ) SETTLEMENT CONFERENCE DATE
                                               )
21
     vs.                                       )
                                               )
22
     COUNTY OF SAN JOAQUIN-SHERIFF’S           )
     DEPARTMENT; CITY OF STOCKTON-a            )
23
     municipal corporation; Deputy STEVE HEAD, )
     Sheriff’s Department, et al.,             )
24
                                               )
                              Defendants.      )
25

26

27

28
     ___________________________________________
29   Page 1
     STIPULATION AND ORDER SETTING SETTLEMENT CONFERENCE DATE
30
     Case 2:16-cv-01816-MCE-AC Document 66 Filed 07/21/21 Page 2 of 3


 1          Pursuant to Local Rule 270, the parties have met and conferred and have agreed to the

 2   appointment of Magistrate Judge Kendall J. Newman to act as settlement conference judge. The

 3   parties have agreed and met and conferred with Judge Newman and the settlement conference has

 4   been scheduled for November 2, 2021.

 5          IT IS SO STIPULATED.

 6

 7   DATED: July 15, 2021               MAYALL HURLEY, P.C.
 8

 9                                      By             /s/ Mark E. Berry
                                                       MARK E. BERRY
10                                                     Attorneys for Defendant,
                                                       STEVE HEAD (erroneously sued herein as
11                                                     Deputy STEVE HEAD, Sheriff’s
                                                       Department) and COUNTY OF SAN
12                                                     JOAQUIN-SHERIFF’S DEPARTMENT
13

14   DATED: July 15, 2021               MILES, SEARS & EANNI

15

16                                      By     /s/ Lyndsie N. Russell (as authorized on 7/15/21)
                                                       RICHARD C. WATTERS
17                                                     LYNDSIE N. RUSSELL
                                                       Attorneys for Plaintiffs,
18                                                     DELIAH MARIE HAMPTON and
                                                       JAMILA BREELER
19

20                                             ORDER

21          Having reviewed the parties’ stipulation and good cause appearing therefore, the court

22   hereby appoints Magistrate Judge Kendall J. Newman as settlement conference judge.

23          IT IS SO ORDERED.

24   Dated: July 21, 2021

25

26

27

28
     ___________________________________________
29   Page 2
     STIPULATION AND ORDER SETTING SETTLEMENT CONFERENCE DATE
30
     Case 2:16-cv-01816-MCE-AC Document 66 Filed 07/21/21 Page 3 of 3


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     ___________________________________________
29   Page 3
     STIPULATION AND ORDER SETTING SETTLEMENT CONFERENCE DATE
30
